DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/23/2022 has been entered. Claims 1-4, 6-9 and 12 remain pending in the application. Applicant’s amendments to the drawings, specification and claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/27/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each one of the arms has a first end joined to a center of the corresponding rotors, as required by claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4 and 12 are objected to because of the following informalities:
Claim 1 line 16 reads “wherein the rotation”, --wherein rotation-- is suggested.
Claim 4 and 12 line 1 read “transmission, according”, --transmission according-- is suggested.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 5 recites the limitation “each one of the rotors”; claim 1 line 6 recites the limitation “the corresponding rotors”; claim 1 line 9 recites the limitation “adjacent rotors”; claim 1 line 12 recites the limitation “one of the rotors”; and claim 1 line 16 recites the limitation “each one of the rotors”. However, claim 1 line 2 recites the limitation “at least one rotor”. It is unclear if Applicant is claiming “at least one rotor”, which includes a single rotor, or if Applicant is claiming multiple rotors since the cited limitations exclude a single rotor. MPEP 2173.02 states “During prosecution, Applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee' s right to exclude. See Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ 1225, 1228 (Fed. Cir. 2002) (en banc)”.
Claim 1 line 6 recites the limitation “each one of the arms”; claim 1 line 8 recites the limitation “each one of the arms”; claim 1 line 17 recites the limitation “each one of the arms”; claim 7 line 1 recites the limitation “each one the arms”; and claim 9 line 1 recites the limitation “the arms”. However, claim 1 lines 2-5 recite the limitation “at least one rotor…wherein each one of the 
Claim 1 line 7 recites the limitation “each one of the joints”. However, claim 1 lines 2-7 recite the limitation “at least one rotor…wherein each one of the rotors comprises at least one arm…each one of the arms has a first en joined to a center of the corresponding rotor by a joint”. It is unclear if Applicant’s is claiming a single joint, i.e., if only a single rotor and single arm are claimed, or if Applicant is claiming multiple joints, even if a single rotor and a single arm are claimed. MPEP 2173.02 states “During prosecution, Applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee' s right to exclude. See Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ 1225, 1228 (Fed. Cir. 2002) (en banc)”.
Claim 1 line 8 recites the limitation “masses on adjacent rotors”; and claim 6 line 1 recites the limitation “each one of the masses”. However, claim 1 lines 2-9 recite the limitations “at least one rotor…where each one of the rotors comprises at least one arm…a mass located on a second end of each one of the arms”. It is unclear if Applicant is claiming a single mass, i.e., if only a single rotor and a single arm are claimed, or if Applicant is claiming multiple masses, even if a single rotor and a single arm are claimed. MPEP 2173.02 states “During prosecution, Applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee' s right to exclude. See Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ 1225, 1228 (Fed. Cir. 2002) (en banc)”.
Claim 1 line 10 recites the limitation “at least one lever”. However, claim 1 lines 19-21 recite the limitation “the return mechanism is a rocker joined to two of the adjacent levers so the impact of the at least one arm over one lever pushes forward another lever”. It is unclear how the transmission operates when only a single lever is present. In other words, “at least one lever” allows for only a single lever to be present, it is unclear how a single lever can actuate a return mechanism which requires two levers. 
Claim 1 line 12 recites the limitation “each one of the levers”; claim 1 line 13 recites the limitation “each one of the levers”; claim 1 line 19 recites the limitation “two of the adjacent levers”; and claim 8 line 1 recites the limitation “the levers”. However, claim 1 line 10 recites the limitation “at least one lever”. It is unclear if Applicant is claiming “at least one lever”, which includes a single lever, or if Applicant is claiming multiple levers since the cited limitations exclude a single lever. MPEP 2173.02 states “During prosecution, Applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee' s right to exclude. See Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ 1225, 1228 (Fed. Cir. 2002) (en banc)”.
Claim 2 line 2 recites the limitation “at least one rotor”. It is unclear if this limitation is referring to the “at least one rotor” recited in claim 1 line 2, or if this limitation requires multiple rotors referring to the “each one of the rotors” recited in claim 1 line 5.
Claim 2 line 2 recites the limitation “a clutch for disconnecting the drive shaft”. It is unclear what element the clutch is disconnecting the drive shaft from. For example, the clutch can disconnect the drive shaft from the rotor or the clutch can disconnect the drive shaft from the power source. MPEP 2173.02 states “During prosecution, Applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee' s right to exclude. See Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ 1225, 1228 (Fed. Cir. 2002) (en banc)”.
Claim 3 line 2 recites the limitation “at least two rotors”. First, it is unclear if claim 1 requires a single rotor or multiple rotors. Second, if claim 1 is claiming multiple rotors, then claim 3 would not be further limiting. 
Claim 4 line 2 recites the limitation “a single rotor with a single arm for each driven shaft”. However, claim 1 line 3 recites “a driven shaft”. It is unclear if claim 1 is claiming only a single rotor and a single arm, or if this limitation is claiming another driven shaft which would require another rotor and another driven shaft. 
Claim 9 lines 1-2 recites the limitation “the arms of the at least one rotor”. However, claim 1 lines 2-5 recite the limitation “at least one rotor…wherein each one of the rotors comprises at least one arm”. It is unclear if Applicant is claiming a single arm, i.e., if only a single rotor is claimed, or if Applicant is claiming multiple arms, even if a single rotor is claimed. MPEP 2173.02 states “During prosecution, Applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee' s right to exclude. See Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ 1225, 1228 (Fed. Cir. 2002) (en banc)”.
Claim 12 line 2 recites the limitation “at least one driven shaft”. However, claim 1 line 3 recites “a driven shaft”. It is unclear if this limitation if referring to the “driven shaft” claimed in claim 1 or if this limitation is claiming an additional driven shaft. 

As noted above, a great deal of confusion and uncertainty exists as to the proper interpretation of the claim limitations.  Accordingly, rejection under 35 U.S.C. 102 or 35 U.S.C. 103 of the claims as currently written would be improper since doing so would require considerable speculation and assumptions as to the scope of the claims.   See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and adoption thereof by MPEP § 2173.06 II which states “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art”.   However, the art of record gives a fair appreciation for relevant prior art.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JOSEPH BROWN/Primary Examiner, Art Unit 3658